Citation Nr: 0110433	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-29 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


REMAND

The veteran had active military service from August 1973 to 
May 1974.

This matter arises from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was been referred to the Board of 
Veterans' Appeals (Board), and in February 2001, the veteran 
appeared before the undersigned Board Member for a video-
hearing.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and also 
eliminates the requirement of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Since the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran claims service connection for PTSD based upon a 
personal assault during service.  His service medical records 
show a history of depression at the time of enlistment, but 
also show that he reportedly was assaulted and robbed while 
stationed in Orlando, Florida.  This event was confirmed by 
Orlando, Florida Police Department records showing that the 
robbery occurred in January 1974.  Service medical records of 
March 1974 also indicated that the veteran suffered from an 
immature personality, and that he wanted to get out of the 
service.  There was reference to disciplinary issues since 
the alleged assault.  The medical officer recommended 
administrative separation.  

The record reflects that the veteran has a current diagnosis 
of PTSD, but it is unclear whether it is related to events 
during service, or to the traumas the veteran suffered after 
separation from service, which included the violent deaths of 
both of his parents.  Moreover, as the veteran has alleged a 
personal assault, the provisions of VA Adjudication Procedure 
Manual M21-1, Part III  5.14c, which describe the 
requirements of developing such claims are applicable here, 
and have not yet been considered.  See also Patton v. West, 
12 Vet. App. 272, 280 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for PTSD or related 
mental health conditions since service.  
After securing the necessary release, the 
RO should obtain any identified records 
not already associated with the claims 
file and associate the documents with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  The veteran should be afforded a VA 
examination to determine the nature, 
manifestations, and etiology of currently 
diagnosed PTSD.  The examiner should 
offer an opinion as to whether any 
diagnosed PTSD is related to military 
service, or whether it arose from 
circumstances unrelated to active 
military duty.  The examiner should 
provide a rationale for opinions 
expressed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should indicate in the reports whether 
the claims folder was reviewed.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  The RO should then review the 
additional evidence of record, with 
special consideration to the requirements 
of M21-1, Part III  5.14c.  After 
undertaking any additional development 
which it may deem necessary, the RO 
should then determine whether the 
appellant's claim may be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review or hearing as requested.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
particularly sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.
 

		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




